 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeoria Newspaper Guild, Local 86 and Peoria Jour-nal Star. Case 33-CB-1236March 3, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 16, 1979, Administrative LawJudge Platonia P. Kirkwood issued the attachedDecision in this proceeding. Thereafter, Respon-dent filed exceptions and a supporting brief, andthe General Counsel and the Charging Party filedbriefs in opposition to Respondent's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDER Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Peoria News-paper Guild, Local 86, Peoria, Illinois, its officers,agents, and representatives, shall take the action setforth in the said recommended Order.I The Charging Party moved to strike Respondent's exceptions for fail-ure to comply with the provisions of Sec. 102.46(b) of the NationalLabor Relations Board Rules and Regulations, Series 8, as amended. Wefind that Respondent's exceptions sufficiently designate the portions ofthe Decision that Respondent claimed were erroneous. Accordingly, theCharging Party's motion to strike is denied.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence convinces us that the resolutions are incorrect Slandard Dry Wall Products,Inc. , 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing her findings.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This case, heard before me on December 5, 1978, pursu-ant to a charge filed by the Peoria Journal Star, hereincalled the Employer, on August 9, 1978, and a com-plaint, issued on September 8, and amended on Novem-ber 21, 1978, presents essentially the question of whetherPeoria Newspaper Guild, the Respondent in this pro-ceeding (also referred to herein as the Guild) violated248 NLRB No. 28Section 8(b)(1)(A) and 8(b)(2) of the Act by engaging inthe following conduct since on or about June 13, 1978:threatening employee James Bushong with discharge,and attempting to cause the Employer to discharge himbecause of his failure to maintain his membership in and/or his failure to tender and pay dues to Respondent. Thecomplaint alleges in substance, and Respondent in itsanswer denies, that Respondent violated the Act by en-gaging in the aforesaid conduct because Bushong wasnot, at that time, under any legal obligation to maintainhis membership in or pay dues to Respondent.Upon the entire record in this case, my considerationof the post-hearing briefs submitted by the GeneralCounsel, Respondent, and the Charging Party, respec-tively, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYER INVOLVEDThe Employer, Peoria Journal Star, is an Illinois cor-poration, which is engaged at Peoria, Illinois, in the busi-ness of publishing, printing, and distributing newspapers.During the 12-month period preceding the issuance ofthe complaint, a representative period, the Employerpurchased goods valued in excess of $50,000 directlyfrom suppliers outside the State of Illinois. The com-plaint alleges, all parties admit, and I find that the Em-ployer is engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent, Peoria Newspaper Guild, Local 86,is a labor organization within the meaning of Section2(5) of the National Labor Relations Act, as amended.Ill. THE UNFAIR LABOR PRACTICESA. The Relevant Facts1. The contractual union-security provisionsThe Guild is the exclusive bargaining agent of the Em-ployer's employees in the editorial and outside circula-tion departments. Jim Bushong, who had been employedin the bargaining unit since December 1974, became amember of the Guild in February or March 1975. The1974-77 collective-bargaining contract between the Em-ployer and the Guild, then in force, contained a mainte-nance-of-membership union-security provision which,inter alia , required employees who were or becamemembers of the Guild to maintain their membership inthe Guild for the duration of the contract.The term of the 1974-77 collective-bargaining contractexpired on November 15, 1977. Negotiations between theEmployer and the Guild for a new contract, whichbegan earlier, failed to produce a new agreement beforethe expiring contract's termination date. The Employerand the Guild at no time agreed to continue in effect theterms of the 1974-77 contract's union-security clausebeyond that contract's November 15, 1977, expirationdate. PEORIA NEWSPAPER GUILD, LOCAL 8689On the night of December 13, 1977, the Employer andthe Guild reached a tentative agreement on the terms ofthe new contract. The terms of the agreement were sub-ject to ratification by the members of Respondent in thebargaining unit. I The new contract was, in fact, ratifiedby the Guild at a meeting held December 16, 1977, at Ia.m. The new contract, made for a term expiring on De-cember 14, 1980, was executed on December 21, 1977,and is so dated at its foot. The contract recites in its pre-amble that it was to be "effective December 14, 1977"except for the section thereof treating with salarieswhich was to go into effect December 1, 1977.The new contract was executed on December 21,1977. It contains a union-security clause identical in lan-guage to the one that had appeared in the prior contract,reading as follows:All present employees covered by this Agreement, whoare on the date hereof or who during the term of thisAgreement shall become, members of the Guild, shallmaintain their membership for the duration of thisAgreement. All employees covered by this Agree-ment, who are newly employed subsequent to theeffective date of this Agreement, shall, on or beforethe sixtieth (60th) day worked by them after the be-ginning of the employment, become members of theGuild and maintain their membership for the dura-tion of this Agreement. The failure of a present em-ployee who is or becomes a member of the Guild tomaintain his membership, or the failure of a newemployee to become a member of the Guild andmaintain his membership, all as required above,shall, upon notice in writing to the Publisher by theGuild, constitute cause for dismissal. Present employ-ees covered by this Agreement, who are not members ofthe Guild on the date hereof. are not required as acondition of employment to join the Guild or maintainmembership therein. [Emphasis supplied.]2. Bushong's resignation from the GuildOn December 13, 1977, several hours before the Em-ployer and the Guild (on that same day) reached anagreement on the terms of a new contract, Bushongmailed a letter to Jerry McDowell, then president of theGuild, reading as follows:1, Jim Bushong, hereby submit my resignation to-from the International Newspaper Guild No. 86 tobe effective immediately.On that same day, Bushong mailed a copy of thatletter to the Employer. Both the letter and the copywere sent via certified mail, return receipt requested.The resignation letter directed to McDowell was ad-dressed to him at a post office box number. It was stipu-lated that notice of mail arrival or attempted delivery,return receipt requested, referring to Bushong's letter ofresignation, was served on McDowell on December 14,1977. It was further stipulated that an authorized agentof McDowell picked up Bushong's resignation letteri Such ratification was mandated by the Guild's constitutionfrom the post office on December 15, 1977, and hand-de-livered it to McDowell, who read it before the ratifica-tion vote on the new contract was taken at the Decem-ber 16 ratification meeting.2On December 13, 1977, when he submitted his resigna-tion, Bushong, as appears from his credited testimony,was current in the payment of his Guild dues throughthe month of November 1977.In January 1978, Bushong tendered to Lloyd Frederk-ing, the bargaining unit employee who was the Guild'sdues collector at the time, his dues for the month of De-cember 1977. Bushong explained at the hearing that hepaid his December dues even though he considered hisunion resignation to have been effective December 13,1977, because he had been a member of the Guild forpart of that month and wanted to "square himself" withthe Guild, and, also, because he had represented in hisincome tax return that he had paid dues for the entireyear. Following his payment in January 1978 of his De-cember 1977 dues, Bushong paid no further dues to theGuild.33. The Guild issuance of a warning of discharge ofBushong and its subsequent attempt to causeBushong's dischargeUnder date of June 13, 1978, the Guild addressed aletter to Bushong informing him that his record showedthat he was "5 months in arrears" in his dues4and warn-ing him that if he did not clear up his dues delinquencywithin 7 days Respondent would demand his discharge2 Although the Guild's constitution imposes certain restrictions on res-ignation by its members, their consideration is not material to the resolu-tion of the issues in this case. At the hearing, the Guild expressly dis-claimed that it was making any contention in this case that Bushong's res-ignation was invalid or ineffective because of any failure on his part toconform to its constitutional procedural requirements or restrictions relat-ing to resignation.3 At the hearing, the Guild sought to establish that Bushong, followinghis December 13, 1977, resignation, paid dues that accrued after themonth in which he resigned. The Guild's witness, Lloyd Frederking, tes-tified that he collected dues from Bushong, not only for the month ofDecember 1977, but also-some time in the spring of 1978-for themonth of January 1978 as well. As will be shown below (fn. 4, infra) Fre-derking's testimony that Bushong paid dues for the month of January1977 is in apparent conflict with a letter written by the Guild's presidentto Bushong on June 13, 1978. That letter indicated that, as of June 13,1978, Bushong had paid dues only through the month of December 1977.Frederking purported to support his testimony in large part on dues col-lection records kept by him and by Respondent. As was demonstrated inhis cross-examination by the Charging Party, those records were riddledwith inconsistencies and were unreliable in material respects. The unrelia-bility of Frederking's testimony that Bushong paid dues for the month ofJanuary is undisputedly confirmed by Respondent's admission in its briefthat Frederking was "in error" in this respect, and that the Guild's re-cords show his last dues payment was for the month of December 1977.Although the Guild now asserts that Bushong paid his November dues inDecember and his December dues in January 1978, its revised position inthis respect is also not clearly supported by the evidence, To the extentthat Bushong's testimony conflicts with that of Frederking, I credit Bu-shong4 Since, as the record shows, the Guild's monthly dues were payable atany time during the month in which they were owed, the Guild wouldnot have considered Bushong's June dues payment to "have been 5months in arrears" until at least July I Thus, the Guild's assertion in itsletter to Bushong that on June 13, 1978, Bushong's dues account was 5months past due corroborates Bushong's testimony that his last uniondues payment was for December 1977--and not for January 1978-asFrederking testified 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the union-security clause in its contract with theEmployer. Bushong, so far as appears, did not respond.On June 20, 1978, Respondent wrote to the Employerstating that Bushong had fallen far behind in his paymentof union dues and demaning Bushong's discharge pursu-ant to the union-security clause in its contract with theEmployer. Responding, the Employer rejected theGuild's demand. It explained that Bushong had resignedfrom the Guild on December 13, 1977, and, therefore,"was under no obligation to continue his union member-ship." Thereafter, the Guild filed a grievance with theEmployer charging the Employer with violating the con-tractual union-security clause by not discharging Bu-shong. The grievance was rejected. Thereafter, the Guildserved notice on the Employer of an attempt to take thegrievance to arbitration. Meanwhile, on September 8,1978, the General Counsel issued the instant complaint.Accordingly, on September 25, 1978, the Employer ad-vised the Guild of its unwillingness to proceed to arbitra-tion because of the pendency of the instant unfair laborpractice proceeding. And this is where the matter restedat the time of the hearing in this case.B. Analysis and Concluding FindingsUnder the Act a union may lawfully demand that anemployee pay union dues as a condition of an employ-ment only where there is an express contractual obliga-tion, permissible under the proviso to Section 8(a)(3), re-quiring that he do so.5Prior to the expiration of the1974-77 collective-bargaining contract, Bushong, byvirtue of his then membership in the Guild, had beensubject to such a contractual obligation under the union-security provision of that contract. However, Bushong'scompulsory union-membership obligations under thatcontract lapsed on November 15, 1977, when the con-tract expired without any agreement by the parties for itsextension.6 Accordingly, Bushong could not thereafterbe required to remain a member of the Guild or pay duesto it as a condition of continued employment unless anduntil he later again became bound by a contractual andstatutorily permissible union-security obligation to do so.The primary question presented in this case is whetherBushong was subjected to such a renewed obligationunder the union-security clause of the 1977-78 contractwhich the Employer and the Guild executed on Decem-ber 21, 1977. All parties to this proceeding agree that thedetermination in this case of whether, as alleged in thecomplaint, the Guild violated Section 8(b)(l) and 8(b)(2)of the Act, by threatening Bushong with discharge andby attempting to cause his discharge for nonpayment ofdues, turns principally on the answer to that question.Basically, it is the General Counsel's position that onDecember 21, 1977, the execution date of the 1977-80contract, Bushong, having theretofore resigned from theGuild, occupied the status of a nonmember, and, as such,was exempt under the union-security clause of that con-6 See, e.g., Trico Products Corp., 238 NLRB No. 184 (1978).6 It is well settled that "a]lthough most terms and conditions of em-ployment continue during the hiatus period after the expiration of a col-lective-bargaining agreement, a union-security clause does not surviveabsent a contractual provision continuing the agreement." Trico ProducrsCorporation, supra, sl, op., p. 8.tract from any obligation to join, maintain membershipin, or pay dues to the Guild as a condition of employ-ment. The Guild takes issue with the General Counsel'sassertion that Bushong occupied such an exempt status.Pointing to the recital in the preamble of the 1977-80contract that the contract was to be "effective December14, 1977," the Guild insists that Bushong's membershipstatus on that date, rather than on the contract's execu-tion date, controls the applicability to him of the union-security clause's maintenance-of-membership provision.The Guild argues that as Bushong's resignation was notsubmitted to it until December 15, 1977, he was still amember of the Guild on the December 14, 1977, "effec-tive" date of the contract and, accordingly, he must befound to fall within the ambit of the contract's mainte-nance-of-membership provision. Alternatively, the Guildargues that even if the December 21 execution date isfound to be controlling, Bushong, by paying to theGuild, after that date, union dues for the month of De-cember 1977 must be found to have in effect canceled orrescinded by his earlier resignation, thereby justifyingRespondent in taking the position that he remained amember of the Guild subject to the maintenance-of-mem-bership obligation set out by the 1977-80 contract.For the reasons stated below, I find that the facts ofthis case and the law applicable thereto support the Gen-eral Counsel's position and require rejection of theGuild's opposing contentions.To begin with, the language of the union-securityclause does not support Respondent's contention thatmembership in Respondent on the contract's retroactive"effective" date, rather than its execution date, controlsthe applicability of the maintenance-of-membership re-quirement. As appears from a reading of the union-secu-rity clause, which has been set forth in full above, onlyemployees covered by the agreement "who are on thedate hereof; or who during the term of this Agreementshall become members of the Guild," are required tomaintain membership in the Guild. (Emphasis supplied.)And in its closing sentence, the union-security clause de-clares the obverse of that requirement in the followingspecific terms: "Present employees covered by thisAgreement who are not members of the Guild on thedate hereof, are not required as a condition of employ-ment to join the Guild or maintain membership therein."(Emphasis supplied.) As found above the 1977-80 con-tract was not only executed on December 21, 1977, butis specifically so dated at the foot thereof. Given its usualand dictionary meaning, the phrase "the date hereof' canreasonably be interpreted only as having references tothe date the document bears. There is no evidence in thisrecord that the contracting parties intended to give thatphrase a different meaning. Nor is there any necessaryinconsistency between having other contract terms maderetroactively effective and yet tying the contractualmaintenance-of-membership requirement to membershipin the Guild on the contract's execution date. In constru-ing the parties' contractual attempt, I find no compellingreason in this case for deviating from the literal meaningof the wording used in the union-security clause. Ac-cordingly, I am satisfied and find in agreement with theGeneral Counsel that the contractual maintenance-of---- PEORIA NEWSPAPER GUILD, LOCAL 8691membership requirement here in question is fairly to beread as being confined to employees who were membersof the Guild on the execution date of the contract orwho later became such members.7To give the maintenance-of-membership provision herein question a different construction would not aid theGuild at all. It would only serve to render that provisioninvalid, at least as it relates to Bushong, and would thusonly lead to the same end result in this case. It has longbeen established that the Act does not sanction the retro-active application of a union-security clause and that thedate of a contract's execution, and not its retroactive "ef-fective" date, must govern the validity of such a clauseeven where the contract expressly provides otherwise.8The Board has not limited the application of that princi-ple to situations in which a union has invoked such a ret-roactive provision to enforce the payment of dues thataccrued during a time prior to the contract's executiondate when no contractual union-security obligation wasin force. The Board has also held that principle to be ap-plicable in cases, such as the one at hand, where the ret-roactive maintenance-of-membership provision was in-voked to enforce the payment of dues accruing after thecontract's execution date against employees who, al-though members of the union on the contract's retroac-tive effective date, were no longer so on its executiondate, having effectively resigned from the Union duringthe intervening period.9The Guild, in its brief, acknowledges the existence ofthe precedents on which counsel for the General Coun-sel rests her case. But it urges that this case should betreated differently because the parties here had alreadyreached a tentative agreement on the terms of the 1977-80 contract before the Guild received Bushong's resigna-tion; because the maintenance-of-membership provisionhere in question operated prospectively from the date ofthat tentative agreement; because the agreement wasthen ratified and executed without change; and because,in this factual setting, the Board, by permitting "dissidentmembers" to escape from the financial obligations ofunion membership after the negotiators reached a meet-ing of the minds at the bargaining table on the terms ofthe contract, would be impairing the "right" accordedby the Act to a unit to protect itself, through collectivebargaining, against "free riders."10 Regardless of anyI Although the union's security clause also required "newly employed"employees-defined as those hired subsequent to "the effective date ofthis Agreement"-to become members of Respondent within 60 days oftheir employment and thereafter to maintain their membership in Respon-dent, it is undisputed that Bushong was not a newly hired employee sub-ject to that provision.8 See, for example, International Chemical Workers Union, Local No.112. AFL-CIO, CLC (America Cyanamid Company), 237 NLRB 864(1978); Cleveland Typographical Union, Local 53, affiliated with Internation-al Typographical Union. AFL-CIO (Plain Dealer Publishing Co.). 225NLRB 1281 (1976). enfd. 575 F.2d 1196 (6th Cir. 1978); Oil, Chemicaland Atomic Workers Union. AFL-CIO and its Local 8- 718 (United NuclearCorporation Fuels Division), 148 NLRB 629, 630, 636 (1964); May Depart-ment Stores, Inc.. Kaufmann Division, 133 NLRB 1096, 1109 (1961): Co-lonie Fiber Co., 71 NLRB 354 (1946).9 See Oil. Chemical and Atomic Workers Union (United Nuclear Corp.).supra at 630, 636; May Department Stores, Inc., Kaufmann Division. supraat 1096, 1109; Colonie Fiber Co., supra, and see also Nordberg Selah Fruit.Inc., ordberg-Wesbrook Fruit, Inc., 126 NLRB 714, 715 (1960).'o The words in quotes in this paragraph are from the Guild's briefhave, the short answer to it is that it cannot be recon-ciled with the strictly limited authority the statute grantsemployers and unions contractually to restrict employeesin the normal exercise of their Section 7 right to refrainfrom membership in or support of a union. Under theAct employees may be subjected by contract to the obli-gation of paying union dues as a condition of employ-ment only if either they are already members of the con-tracting union when the contract achieves bindingeffect,"' or they are allowed at least a 30-day graceperiod to become members of the Union. Here neither ofthese prerequisites was met in the case of Bushong. Thetentative agreement reached by the parties on the nightof December 13 was not a final one but was conditionedupon its ratification by the Guild's membership. It didnot become an effective contract binding on Bushonguntil its execution by the parties on December 21,12 or atthe very earliest, arguably, on December 16, 1977, whenit was ratified by the Guild's membership. Bushong's res-ignation, however, was submitted to the Guild andbecame effective priorto the contract's ratification. Atthat time, his status vis-a-vis the Guild was precisely thesame as that of an employee who had never been amember of the Guild and who, under the statute, couldnot be subjected to a union-security obligation withoutbeing accorded the statutory grace period-a graceperiod for which the union-security clause here involvedmade no provision for employees in Bushong's category.Left for consideration is the Guild's contention thatBushong's payment of union dues after he resigned oper-ated in effect as a cancellation or recision of his earlierresignation, thereby justifying the Guild treating him asan employee subject to the contract's maintenance-of-membership provision. As found above, Bushong, fol-lowing his resignation, paid dues to the Guild for only Imonth-the month of December 1977. Bushong's expla-nation for paying his dues for that month was that hehad been a member of the Guild for part of that monthand wanted to "square" his account with the Guild. Thatexplanation cannot be rejected as inherently incredible.Bushong's resignation notice to the Guild in his letter ofDecember 13 was clear and unequivocal; and, except forhis action in paying his December dues, there is no evi-dence in the record that he ever indicated by words orconduct an intent or desire to repudiate his resignation.His refusal to pay dues beyond the month of Decemberserves to show that he regarded his resignation as a firmone. On all relevant evidence, I am satisfied and find thatBushong's post-resignation payment of his Decemberdues was not inconsistent with and did not impair the ef-fectiveness of his resignation. Accordingly, I reject theGuild's contention in this respect as wanting in merit.To summarize, I conclude and find that Bushong re-signed his membership in the Guild at a time when no" See Krause Milling Co., 97 NLRB 536, 539 (1951). See also AndersonExpress. Ltd., 126 NLRB 798, 802-803 (1960).t2 In Anderson Express Co., supra, the Board, in passing on the validityof a union-shop and maintenance-of-membership clause contained in acontract bearing a "retroactive effective date" which did not go backbeyond the date on which the contracting employer had made a commit-ment about the very contract terms it ultimately executed, ruled that thecontract became "actually effective" on its execution date, and not, as theparties had contended, on its "retroactive effective date." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract binding him to continued membership was inforce; that he did not renew his membership thereafter;that he was not obligated by the union-security clause inthe Guild's 1977-80 contract with the Employer to main-tain membership in or to pay dues to the Guild as a con-dition of employment; and that the Guild therefore en-gaged in conduct violative of Section 8(b)(1)(A) and8(b)(2) of the Act by threatening him with discharge andby attempting to cause the Employer to discharge himfor nonpayment of dues.CONCLUSIONS OF LAW1. The Employer, Peoria Journal Star, is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondent, Peoria Newspaper Guild, Local 80, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening James Bushong with discharge andby attempting to cause the Employer to discharge Bu-shong because of his failure to pay union dues that hewas under no legal obligation to pay as a condition ofemployment, Respondent engaged in unfair labor prac-tices within the meaning of Section 8(b)(1)(A) and (2) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in andis engaging in certain unfair labor practices, I shall rec-ommend that it be required to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER ' 3The Respondent, Peoria Newspaper Guild, Local 86,Peoria, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening to or attempting to cause the Employ-er, Peoria Journal Star, to discharge James Bushong orany other employee of the Employer pursuant to themaintenance-of-membership clause of its 1977-80 collec-tive-bargaining contract with the Employer in order toexact payment of dues for months within the term of thecontract from Bushong or any other employee hired bythe Employer before December 14, 1977, who was not amember of the Union on December 21, 1977, when theaforesaid contract was executed.13 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action which isfound necessary to effectuate the purposes of the Act:(a) Notify James Bushong, in writing, that he is underno obligation under the terms of the union-securityclause of its collective-bargaining agreement with theEmployer, as executed on December 21, 1977, to main-tain membership in the Union and/or to pay dues to theUnion as a condition of employment and that it will notthreaten or attempt to cause the Employer to dischargehim for nonmembership in the Union and/or for failingto pay dues to the Union.(b) Post at its business office and all meeting hallscopies of the notice marked "Appendix."4Copies ofsaid notice, on forms provided by the Regional Directorfor Region 33, after being duly signed by an authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c) Mail to the Regional Director for Region 33,signed copies of the notice for posting by the Employer,Employer being willing, in places where notices to itsemployees are customarily posted.(d) Notify the Regional Director for Region 33, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anorder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten or attempt to cause theEmployer, Peoria Journal Star, to discharge JamesBushong, or any other employee of the Employerpursuant to the maintenance-of-membership clausesof our 1977-80 collective-bargaining contract withthe Employer in order to exact payment of dues formonths within the term of the contract from Bu-shong or any other employee hired by the Employ-er before December 14, 1977, who was not amember of our Union on December 21, 1977, whenthe said contract was executed.WE WI.I. NOT threaten to cause the Employerto discharge James Bushong for nonmembership inour Union and/or failing to pay dues to our Union. PEORIA NEWSPAPER GUILD, LOCAL 8693WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights under Section 7 of the Act.WE WILL notify James Bushong, in writing, thathe is under no obligation under the terms of theunion-security clause of our collective-bargainingagreement with the Employer, as executed on De-cember 21, 1977, to maintain membership in ourunion and/or to pay dues to our union as a condi-tion of employment.PEORIA NEWSPAPER GUILD, LOCAL 86